DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Applications, Amendments and/or Claims
This action is written in response to applicant's correspondence submitted 09/17/2021. In the paper of 09/17/2021, Applicant amended claims 67, 69, 74-75,84-85, 87 and canceled claim 86.
All claim amendments and arguments from the paper of 09/17/2021 have been thoroughly reviewed and were found insufficient to place the instantly examined claims in condition for allowance.

Status of the Claims
Claims 67-85 and 87 are pending and under examination. 

Response to Arguments
Moot Objection(s) and/or Withdrawn and Moot Rejection(s)
The objection to claim 86 under 37 CFR 1.75 as being a substantial duplicate thereof of claim 67 is moot based on the cancellation of claim 86.
The rejection of claims 84-85 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for reasons stated in the Non Final Office action mailed on 03/19/2021 is withdrawn based on claim amendments.
The rejection of claim 86 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ehses et al. (2005, J Biochem Biophys Methods 63(3):170-86) in view of Walker et al. (1994, Nucleic acids research, 22(13), pp. 2670-2677) is moot based on the cancellation of claim 86.
The rejection of claim 86 on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,689,031 in view of Van Ness et al. (2003, P.N.A.S 100(8): pp 4504-4509) and Walker et al. (1994, Nucleic acids research, 22(13), pp. 2670-2677) is moot based on the cancellation of claim 86.

Maintained Rejection(s)
The rejection of claims 67-85 and 87 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ehses et al. (2005, J Biochem Biophys Methods 63(3):170-86) in view of Walker et al. (1994, Nucleic acids research, 22(13), pp. 2670-2677) is maintained.
The rejection of claims 67-85 and 87 on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,689,031 in view of Van Ness et al. (2003, P.N.A.S 100(8): pp 4504-4509) and Walker et al. (1994, Nucleic acids research, 22(13), pp. 2670-2677) is maintained.

Argument(s)
Applicant's arguments filed 09/22/2021 have been fully considered but they are not persuasive as follows.
Applicant argues that the instant claims 67-85 and 87 are not prima facie obvious over Ehses et al. and Walker et al. because the cited references fail to teach or suggest “an oligonucleotide comprising a nucleic acid sequence comprising … a stabilizing region as recited by claims 67, 84 and 87 (Remarks, pg 10, 1st para). This argument is not persuasive because although Ehses et al. teach a stabilizing region with a target sequence longer than the instant 8-15 nucleotides, the difference in target sequence length for the instant oligonucleotide(s) from the target sequence(s) of the oligonucleotides of the cited references, does not amount to enough difference in length such that this difference between the oligonucleotides of the claims and the reference(s) alone can be construed as two distinct inventions, particularly as the instant oligonucleotides and the oligonucleotides of the cited references are both intended to bind to a template target and amplify the template sequence. Accordingly, the rejection(s) as still maintained, albeit evidence of unexpected benefits of shorter primer target sequences for the (stabilizing region) of the instant oligonucleotides. Applicant is encouraged to submit evidence of unexpected benefits for the claimed oligonucleotides comprising a stabilizing region having a target sequence of a length of 8-15 nucleotides, if this has been observed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 67-85 and 87 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 67, 84 and 87 each recite the limitation “(2) a first nicking enzyme that is capable of nicking at the nicking site of said first oligonucleotide, and does not nick within said target sequence”. There is no longer sufficient antecedent basis for “said first oligonucleotide” phrase present within the limitation. Claims 68-85 and 87 are additionally rejected as they depend from either claim 67 or 84.
Claims 67, 84 and 87 each recite the limitation “(3) a second nicking enzyme that is capable of nicking at the nicking site of said second oligonucleotide, and does not nick within said target sequence”. There is no longer sufficient antecedent basis for “said second oligonucleotide” phrase present within the limitation. Claims 68-85 and 87 are additionally rejected as they depend from either claim 67 or 84.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 84-85 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 84 newly recites the limitation “amplifying comprises providing a reaction temperature that may vary from 42 degrees Celsius to 70 degrees Celsius”.
Claim 85 newly recites the limitation “wherein providing a reaction temperature comprises providing a temperature that may vary from about 52 degrees Celsius to about 65 degrees Celsius”.
These new limitations are deemed as inserting new matter into the claims since the specification as originally filed does not provide support for varying a reaction temperature from 42 degrees Celsius to 70 degrees Celsius or from about 52 degrees Celsius to about 65 degrees Celsius.
Instead the specification discloses NEAR amplification assay that are ran at one fixed or constant temperature. Further, while the specification at page 28, lines 10-14 discloses “reaction may be run at 37°C-85°C, 37°C -60°C, 54°C -60°C, and, in exemplary embodiments, from 55°C -59°C”, it is believed that this disclosure advises selection of one temperature that falls within the disclosed temperature range, and not an amplification, wherein the amplification temperature is varied from e.g. 37 [Symbol font/0xB0]C up to high temperature of 85 [Symbol font/0xB0]C.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 67-85 and 87 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ehses et al. (2005, J Biochem Biophys Methods 63(3):170-86) in view of Walker et al. (1994, Nucleic acids research, 22(13), pp. 2670-2677).

Claims 67 and 83-55 and 87
Regarding claims 67, 83-85 and 87, Ehses et al. teach a (nicking SDA) method for amplifying a double-stranded nucleic acid target sequence (claim 67, 84) or plurality of double stranded target/templates present in a sample (claim 87), said method does not comprise temperature cycling (claim 83), comprising: 
(a) contacting a target DNA molecule comprising a double-stranded target sequence having a sense strand and an antisense strand with:
(1) a forward oligonucleotide and a reverse oligonucleotide (see pg 172, Table 1 and pg 173, Fig. 1), 
(i) said forward oligonucleotide comprises 
a nucleic acid sequence comprising a recognition region at its 3' end that is complementary to the target sequence antisense strand; 
a first nicking enzyme binding site; and 
a nicking site upstream of said recognition region; and a 
stabilizing region upstream of said nicking site, 
wherein when the recognition region of the forward oligonucleotide is hybridized to the target sequence, the stabilizing region of the forward oligonucleotide is not hybridized to the target nucleic acid molecule 
(see Ehses et al. pg 172, Table 1 which teaches primer P(SDA) 7V sequence 5’ cgattccgctccaga cttGAGTCaaaa*cgttcatctcagtagc, said sequence comprising a N.BstNBI nicking enzyme binding site GAGTCNNNN*N and nicking site(*), which are both downstream of a 5’-noncomplementary sequence called the 5’ overlapping end in the 2nd para of page 173 and in Fig. 1; the noted nicking enzyme binding site and nicking site are upstream from a 3’ recognition sequence called “3’ template binding region” in the 2nd para of page 173 and in Fig. 1: see pg 173, 2nd para and Fig. 1), 

 (ii) said reverse oligonucleotide comprises a nucleotide sequence comprising 
a recognition region at its 3' end that is complementary to the target sequence sense strand; 
a nicking enzyme binding site and 
a second nicking site upstream of said recognition region, and a
 stabilizing region upstream of said nicking site;
 	wherein when the recognition region of the reverse oligonucleotide is hybridized to the target sequence, the stabilizing region of the reverse oligonucleotide is not hybridized to the target nucleic acid molecule;
(see Ehses et al., pg 172, Table 1 teach primer P(SDA) 8R sequence consisting of 5’-accgcatcgaatgcatgtGAGTCaaaa*gagatcagcacagtgt-‘3 said primer sequence comprising N.BstNBI nicking enzyme binding site GAGTCNNNN*N and nicking site (*) which are both downstream of a 5’-noncomplementary sequence called the 5’ overlapping end in the 2nd para of page 173  and Fig. 1, these noted nicking enzyme binding site and nicking site are upstream from a 3’ recognition sequence and pg 173, 2nd para and Fig. 1);

(2) a first nicking enzyme that is capable of nicking at the nicking site of said first oligonucleotide, and does not nick within said target sequence (see Ehses et al., legend of Table 1 on pg 172 and pg 175, section 2.1.3); 

(3) a second nicking enzyme that is capable of nicking at the nicking site of said reverse oligonucleotide and does not nick within said target sequence (see Ehses et al., legend of Table 1 on pg 172 and pg 175, section 2.1.3); and 

Further concerning the component (2) and (3) above; i.e. the N.BstNBI nicking enzymes (manufactured by New England Biolands) to bind to the nicking enzyme binding site on the first and second amplification oligonucleotides of Ehses et al., and further nick these oligonucleotides downstream of the nicking enzyme binding site, Fig. 1 is reproduced from the New England Biolabs disclosure for the nicking site of the N.BstNBI enzyme

Fig. 1: Nt.BstNBI cleavage site according to New England Biolabs

    PNG
    media_image1.png
    370
    1028
    media_image1.png
    Greyscale


(4) a DNA polymerase (see Ehses et al., pg 175, section 2.1.3 which discloses exo-Bst DNA polymerase); and

(b)    amplifying the double-stranded nucleic acid target sequence, 
wherein said amplifying comprises maintaining a reaction temperature between 54° Celsius plus or minus two degrees Celsius;
wherein amplification is performed by multiple cycles of said polymerase extending said forward and reverse oligonucleotides along said target sequence producing a double-stranded nicking site, and said nicking enzymes nicking at said nicking sites, 
and, following a first round of amplification, at amplified copies of said sites, producing an amplification product  (see Ehses et al., pg 175, section 2.1.3 and pg 176, 1st two paragraphs: wherein Ehses et al. teach an nicking SDA amplification mixture held at 55 °C; see also pg 177, 2nd para).

Claims 84-85 and 87 
Further regarding claims 84-85 and 87, Ehses et al. teach for step (b) maintaining a temperature between 54 °C ± 2°C (pg 177, 2nd para: 55-60 °C range interrogated).

Claims 68-81 
Regarding claims 68-70, Ehses et al. teach wherein said DNA polymerase is a thermophilic polymerase (see Ehses et al., pg 175, section 2.1.3 and pg 176, 1st two paragraphs: wherein Ehses et al. provide exo-Bst i.e. Bst DNA large fragment which is thermostable).

Regarding claim 71, Ehses et al. teach wherein said nicking enzymes nick downstream of the nicking enzyme binding site (Ehses et al., pg 173, Fig. 1b).

Regarding claims 72-73, Ehses et al. teach wherein said forward and reverse oligonucleotides comprise nicking enzyme binding sites recognized by the same nicking enzyme and said first and said second nicking enzymes are the same (Ehses et al., pg 175, section 2.1.3 and pg 176, 1st two paragraphs: wherein Ehses et al. provide Nt.BstNBI nicking enzyme).

Regarding claims 74-75, Ehses et al. teach wherein said target sequence length is 1 nucleotide
more than the sum of the nucleotides of said forward oligonucleotide recognition region and said reverse oligonucleotide recognition region (claim 74) length is 2 nucleotides more than the sum of the nucleotides of said forward oligonucleotide recognition region and said reverse oligonucleotide recognition region (pg 173,  Fig. 1: wherein Ehses et al teach template consisting the primer binding target sequence and a variable sequence flanked by the primers; see also pg 174, 1st para).

Regarding claim 76, Ehses et al. teach wherein the target DNA molecule is selected from the group consisting of genomic DNA, plasmid, mitochondrial, and viral DNA (the primer binding of one strand of the double-stranded molecule of Ehses et al. comprises the nucleotide sequence 5’-GCTACTGAGATGAACG-‘3: for binding primer P(SDA)7V).

Regarding claim 77, Ehses et al. teach wherein the forward oligonucleotide is provided at the same concentration as the reverse oligonucleotide (see Ehses et al., pg 175, section 2.1.3 and pg 176, 1st two paragraphs: wherein Ehses et al. discloses use of 0.5 µM of each primer).

Regarding claim 78, Ehses et al. teach wherein the amplification reaction is conducted for 1 to 10 minutes (see Ehses et al., pg 175, section 2.1.3 and pg 176, 1st two paragraphs: wherein Ehses et al. teach a temperature hold of the amplification mixture at 55 °C for 1 min hold, followed by a 15-60 min hold; see also pg 177, 2nd para).

Regarding claims 79-80, Ehses et al. teach a method that further comprises detecting the amplification product (see Ehses et al., pg 175, section 2.1.3 and pg 176, 1st two paragraphs: wherein Ehses et al. disclose fluorescence monitoring/intercalation dye of TO-PRO-1 or SYBR Gold fluorescence in an ICYCLERTM; pg 176 2nd para of section 3 teach alternative detection process(es)).

Regarding claim 81, Ehses et al. teach amplifying at least two target sequences (as each one of P(SDA)7V primer and P(SDA)8R bind at two distinct target sequences of the double stranded DNA molecule).

Claim 82
Regarding claim 82, Ehses et al. teach subjecting the target DNA molecule to an initial thermal denaturation step prior to the addition of enzymes and amplifying (see Ehses et al., pg 175-176, section 2.1.3: wherein Ehses et al. discloses a thermal denaturation at 95 °C for 3 min that is performed on template DNA and other amplification reagents prior to the addition of exo-Bst and N.BstNBI enzymes to a nicking SDA amplification mixture).
Further, Ehses et al. teach this initial thermal denaturation performed before the addition of enzymes, is for delaying formation of dimer (therefore denaturation is not associated with target sequence amplification)(pg 177, last three lines of the last para of section 3.2).
Finally, Ehses et al. contemplated a method that omits an initial thermal denaturation of a target DNA present in an amplification mixture prior to the addition of enzymes to the mixture, but discourages from this omission where the quantity of initial templates are low (see pg 177, 1st para of section 3.2: wherein Ehses et al. disclose “when starting with less template, omitting the initial denaturation step …, the nicking step shows the tendency to side-reactions”).

Claims 67, 84-85 and 87
Regarding claims 67, 84-85 and 87, Ehses et al. do not teach a forward or reverse oligonucleotide wherein the portion of the nucleic acid sequence that is complementary to the target sequence strand of is 8-15 nucleotides in length. 
Instead, Ehses et al. teach the target hybridizing sequence of  primers P(SDA) 7V and  (P(SDA) 8R) are each 16 nucleotides in length (see pg 172, Table 1 and pg 177, last para of section 3.2: wherein Ehses et al. discloses P7Vs and P8Rs as corresponding to target-binding regions of primer and pg 180, Fig. 4a wherein P(SDA)7V and P(SDA)8R primers are illustrated as non-elongated length of 43 bp of which their on-elongated target sequence-binding region is 16 nt in length). 
Ehses teach a reaction temperature that fall between 42 [Symbol font/0xB0]C - 70 [Symbol font/0xB0]C or about 52 [Symbol font/0xB0]C to about 65 [Symbol font/0xB0]C since Ehses held their SDA amplification mixture held at 55 °C (pg 175, section 2.1.3 and pg 176, 1st two paragraphs and pg 177, 2nd para).

Claim 87
Regarding claim 87, Walker et al. teach it conventional to amplify at least two double stranded nucleic acid target sequences at the time of the instant invention (pg 2672, section entitled “strand displacement amplification” and pg 2673-2674, see all text of section entitled adapter-mediated multiplex SDA). 

It would have been obvious to a person of ordinary skill in the art at the time of the invention that the nicking SDA method of Ehses et al. are not inventive over the instant method(s) as the difference between the two methods correspond to difference(s) in the length(s) selected for the portion of the (primer)/amplification oligonucleotides that is complementary to the target sequence strand (differences in the target binding regions of the primers of Ehses et al. compared to the first and second oligonucleotides of the claims). 
Specifically, Ehses et al. exemplifies in their nicking SDA assay, use of two 5’-tailed-primers, each having a 3’ sequence with a length of 16 nucleotides for binding a target sequence. 
In contrast, the instant first and second (amplification) oligonucleotides are directed to structurally equivalent primers with the only difference being directed to the instant 3’ portion for binding a target sequence having lengths of 8-15 nucleotides.
Differences in lengths of the target binding region of primer(s) will not support the patentability of subject matter as a person of ordinary skill will recognize this parameter to a results based parameter, achievable by an ordinary skilled artisan effort to discover optimized or workable ranges for specific target sequences selected to be amplified.
Differences in lengths of the target binding region of primer(s) will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such length is critical.
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955).
Further, while Ehses et al. chooses to conduct their amplification between 15-60 minutes, Applicant’s claim 78 requires an amplification reaction conducted for 1 to 10 minutes. Also, while Ehses et al. chooses to perform a thermal denaturation of template DNA in an amplification mixture before the addition of enzymes to the mixture, Applicant’s claim 82 requires no thermal denaturation of the target sequence (prior to step (a) of claim 67, claim 84, claim 87: not recited but assumed by the Examiner)
This difference in incubation/amplification reaction time or the omission of a thermal denaturation prior to forming the amplification composition of step (a) of claims 67, 84 and 87 will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such amplification reaction/incubation time or omitting a thermal denaturation creates a structural difference  between the instant claims and the prior art or that these results based parameters are of significance and/or critical importance. 
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955).
Finally, it would have been obvious to the ordinary skilled artisan to further modify Ehses et al. by providing additional first and second oligonucleotides for each distinct double stranded nucleic acid target sequences in view of Walker et al. who teach it a matter of routine practice in the art to amplify at least two double stranded nucleic acid target sequences.
In view of the combined teachings and suggestions of all of the cited prior art references and the knowledge and skill of the ordinary skilled artisan, the instant claims 67-85 and 87 are prima facie obvious.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 67-85 and 87 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,689,031 in view of Van Ness et al. (2003, P.N.A.S 100(8): pp 4504-4509) and Walker et al. (1994, Nucleic acids research, 22(13), pp. 2670-2677).
Although the claims are not identical, they are not patentably distinct from each other because the claims of the '031 application are also drawn to a nicking enzyme based amplification method that contacts a target DNA molecule comprising a double-stranded target sequence having a sense and an antisense strand with a forward oligonucleotide and a reverse oligonucleotide, each of said oligonucleotide having a stabilizing region that is upstream of a nicking enzyme binding site and a nicking site that is upstream of a recognition region at the 3’ end of the oligonucleotides, two nicking enzymes and a DNA; and amplifies the double-stranded target sequence.

The instant claims 67-81, 83
The difference in claims 1-11 and 13-16 of U.S. Patent No. 9,689,031 and the instant claims 67-81, 83 and 86 is that 
(1) claims 1-11 and 13-16 of U.S. Patent No. 9,689,031 require that an initial thermal denaturation for target DNA, be omitted prior to step (a) of claim 1, while the instant claims 67-81, 83 do not require the omission of an initial thermal denaturation step, prior to step (a) of claim 67; and
(2) claims 1-11 and 13-16 of U.S. Patent No. 9,689,031 requires amplifying under isothermal conditions for step (b) of claim 1, while the instant claims 67-81, 83 requires amplifying by providing a reaction temperature between 54 °C ± 2 °C for step (b) of claim 67.

The limitations of claims 68-81 and 83 are recited in the claims of the ‘031 patent as follows:
The limitations of the instant claim 68 is recited in claim 2 of the ‘031 patent.
The limitations of the instant claim 69 is recited in claim 3 of the ‘031 patent.
The limitations of the instant claim 70 is recited in claim 4 of the ‘031 patent.
The limitations of the instant claim 71 is recited in claim 5 of the ‘031 patent.
The limitations of the instant claim 72 is recited in claim 6 of the ‘031 patent.
The limitations of the instant claim 73 is recited in claim 7 of the ‘031 patent.
The limitations of the instant claim 74 is recited in claim 8 of the ‘031 patent.
The limitations of the instant claim 75 is recited in claim 9 of the ‘031 patent.
The limitations of the instant claim 76 is recited in claim 10 of the ‘031 patent.
The limitations of the instant claim 77 is recited in claim 11 of the ‘031 patent.
The limitations of the instant claim 78 is recited in claim 13 of the ‘031 patent.
The limitations of the instant claim 79 is recited in claim 14 of the ‘031 patent.
The limitations of the instant claim 80 is recited in claim 15 of the ‘031 patent.
The limitations of the instant claim 81 is recited in claim 16 of the ‘031 patent.
The limitations of the instant claim 83 is recited in claim 13 of the ‘031 patent.

The instant claim 87
The difference in claims 1-11 and 13-16 of U.S. Patent No. 9,689,031 and the instant claim 87 is that 
(1) claims 1-11 and 13-16 of U.S. Patent No. 9,689,031 require that an initial thermal denaturation for target DNA, be omitted prior to step (a) of claim 1, while the instant claim 87 do not require the omission of an initial thermal denaturation, prior to step (a) of claim 87; and
(2) claims 1-11 and 13-16 of U.S. Patent No. 9,689,031 requires amplifying under isothermal conditions for step (b) of claim 1, while the instant claim 87 requires amplifying by maintaining a reaction temperature between 54 °C ± 2 °C for step (b) of claim 87;
(3) Further the claims 1-11 and 13-16 of U.S. Patent No. 9,689,031 differ from the instant claim 87 as the instant claim 87 is directed to a method for amplifying at least two double-stranded nucleic acid target sequences while claims 1-11 and 13-16 of U.S. Patent No. 9,689,031 are directed to method(s) for amplifying a double-stranded nucleic acid target sequence.

The instant claim 87
Claim 12 of U.S. Patent No. 9,689,031 and the instant claim 87 are nearly identical.
The difference in claim 12 of U.S. Patent No. 9,689,031 and the instant claims 67 and 87 is that 
(1) claim 12 of U.S. Patent No. 9,689,031 requires that an initial thermal denaturation for target DNA, be omitted prior to step (a) of claim 1, while the instant claim 67 do not require this omission of an initial thermal denaturation, prior to step (a) of claim 67; also
2) claim 12 of U.S. Patent No. 9,689,031 requires conducting the amplification reaction of step (b) of claim 1 between 54-60 °C, while the instant claims 67 and 87 requires amplifying by maintaining a reaction temperature between 54 °C ± 2 °C for step (b) of claim 67;
3)  Further claim 12 of U.S. Patent No. 9,689,031 differs from the instant claim 87 as the instant claim 87 is directed to a method for amplifying at least two double-stranded nucleic acid target sequences while claim 12 is directed to method for amplifying a double-stranded nucleic acid target sequence.

Van Ness et al. (2003) teach that it was already a matter of routine practice in the art at the time of filing of the instant invention to amplify a double-stranded nucleic acid target sequence by maintaining an amplification composition comprising a forward oligonucleotide and a second oligonucleotide, two nicking enzymes (N.BstNBI) and a VentTM (exo-) DNA polymerase at a reaction temperature between 54-60 °C (pg 4504, right col, sections entitled “Oligonucleotides and enzymes” and “Linear amplification reaction” and “Exponential amplification reaction”).

It would have been prima facie obvious to the ordinary skilled artisan to modify the step of amplifying a double stranded target sequence under isothermal conditions as claimed in step (b) of claims 1-11 and 13-16 of U.S. Patent No. 9,689,031 by maintaining a reaction mixture containing the double stranded target sequence at a temperature between 54-60 °C in a manner as taught by Van Ness et al. 
Further it would have been obvious to amplify at least two double stranded nucleic acid target sequences of a sample since Walker et al. teach  that it was already a matter of routine practice in the art at the time of the instant invention to amplify at least two double stranded nucleic acid target sequences of a sample (pg 2672, section entitled “strand displacement amplification” and pg 2673-74, see all text of section entitled adapter-mediated multiplex SDA). 

Conclusion
No claims are currently allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956.  The examiner can normally be reached on Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        October 1, 2021